Order entered August 8, 2013




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-12-01186-CR

                                  LAURA SANDERS, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the County Criminal Court No. 1
                                       Dallas County, Texas
                              Trial Court Cause No. MB10-52665-A

                                            ORDER
        We GRANT appellant’s August 5, 2013 motion for permission to file an out of time

reply brief. The time to file appellant’s reply brief is EXTENDED to TWENTY DAYS from

the date of this order.



                                                      /s/   LANA MYERS
                                                            JUSTICE